Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.15 DESCRIPTION OF MANAGEMENT BONUS PLANS Certain of the Companys officers and key managers are included in a bonus plan (the Bonus Plan). For Company executives (other than Mr. Wildrick) at and above the senior vice president level (the Senior Participants), bonus compensation is designed to reward Company-wide financial performance through tying the payment of bonuses primarily to the achievement by the Company of goals for net income after payment of bonuses (Net Income). For all other Bonus Plan participants (the Other Participants), bonus compensation is also designed to reward the achievement of specific goals for departmental or individual performance. Each Bonus Plan participant is notified by the Company of a dollar amount or the percentage of such participants base salary which he or she is eligible to earn as a bonus for any fiscal year.
